Citation Nr: 0521862	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  02-08 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to July 1970, 
with subsequent service in the Army reserves.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, among other things, granted service 
connection for diabetes and assigned a 20 percent evaluation.  
The veteran disagreed with the level of the evaluation, and 
also with the effective date of the award.

After the veteran was granted an earlier effective date for 
the grant of service connection for diabetes-March 26, 
2001-he continued to disagree with the effective date as 
well as the level of the evaluation.  However, in his June 
2002 Substantive Appeal (VA Form 9), the veteran indicated a 
desire for a higher rating but not for an earlier effective 
date.  At the November 2003 travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board, at which 
the veteran testified, it was agreed that the only issue on 
appeal as to the veteran's diabetes was the level of the 
evaluation (Hearing transcript, p. 2).  The Board will 
therefore address only this issue in this decision.

At the time of the prior remand, the issue of service 
connection for posttraumatic stress disorder was before the 
Board.  That issue was granted while the case was in remand 
status.  As that is a complete grant of the benefits as to 
that issue, it no longer is before the Board.

In April 2004, the Board remanded the claim for additional 
development, specifically, a VA examination to assess the 
severity of his diabetes.  That development has taken place, 
Stegall v. West, 11 Vet. App. 268, 271 (1998), and the Board 
will now decide the claim.




FINDING OF FACT

The competent, probative evidence of record reflects that, 
although the veteran has changed his diet and regulated his 
activities to manage his diabetes, he has never required 
insulin, and his diabetes was repeatedly characterized as 
without complications.


CONCLUSION OF LAW

The criteria have not been met for an initial evaluation 
higher than 20 percent for diabetes.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the  precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005).  The RO met this 
requirement here.  After receiving the veteran's March 2001 
claim for service connection for diabetes, the RO sent him an 
April 2001 VCAA letter.  The RO did not take any adjudicative 
action until August 2001, when it issued its rating decision 
that the veteran appealed to the Board.  Moreover, although 
the RO was not required to provide additional VCAA notice 
when the service connection claim was granted and the issue 
became the veteran's entitlement to a higher rating, see 
VAOPGCPREC 8-2003 (Dec. 22, 2003), it did so in its May 2003 
letter and then readjudicated the claim in its September 2003 
supplemental statement of the case (SSOC).  Thus, in 
compliance with Pelegrini, the RO provided VCAA notification 
to the veteran prior to its initial adjudicative action on 
his claim.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, 19 Vet. App. at 
110, 126; Pelegrini, 18 Vet. App. at 121.  According to GC, 
Pelegrini did not require that VCAA notification contain any 
specific "magic words," and allowed for the VCAA 
notification requirements to be satisfied by a document such 
as a SOC or SSOC, as long as the document meets the four 
content requirements listed above.  VAOPGCPREC 7-2004, at 3.  
See also Mayfield, 19 Vet. App. at 126 ("Although the 
Secretary could most efficiently and fully comply with 
§3.159(b)(1) by using the exact language of the regulation in 
any notice provided to a claimant, there is no requirement 
that the precise words of the regulation be included for 
notice to be complying").

These requirements were met in this case.  The RO's April 
2001 letter told the veteran about the VCAA and explained 
what the evidence had to show in order to establish 
entitlement to service connection.  It also noted that it 
would consider the veteran's claim for service connection for 
diabetes after publication of final regulations that provide 
for presumptive service connection for this disorder based 
upon the positive association between diabetes and herbicides 
used in Vietnam.  The May 2003 letter explained that in order 
to establish entitlement to an increased rating, the veteran 
had to show his disability had worsened.  The letters also 
indicated the information or evidence needed from the veteran 
and the RO's duty to assist the veteran in obtaining this 
information or evidence.  The RO also wrote in both letters: 
"Tell us about any additional information or evidence that 
you want us to try to get for you," and told the veteran to 
send the needed information as soon as possible.  In 
addition, after the Board's April 2004 remand, the Appeals 
Management Center (AMC) included in its January 2005 SSOC the 
text of VCAA implementing regulation 38 C.F.R. § 3.159 
(2004).  Cf. Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(noting Board's failure to discuss whether RO's decision and 
SOC satisfied VCAA requirements in the absence of letter 
explaining VCAA).  Thus, VA complied with all four elements 
of the VCAA notice content requirements.

In addition, all identified treatment records have been 
obtained and, as directed by the Board, the AMC arranged for 
a new VA examination to assess the severity of the veteran's 
diabetes.  There is no indication that any other records 
exist that should be requested, or that any pertinent 
evidence was not received.  Indeed, when asked at the 
November 2003 travel Board hearing whether he knew of any 
additional evidence that would be helpful to his claim or was 
aware of any obtainable evidence that VA had not tried to 
get, the veteran replied that he could not think of anything 
(Hearing transcript, pp. 23-24).  VA thus complied with the 
VCAA's preliminary duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In addition, where, as here, a veteran timely appeals a 
rating initially assigned when service connection is granted, 
the Board must consider entitlement to "staged" ratings to 
compensate for times since filing the claim when the 
disabilities may have been more severe than at other times 
during the course of the appeal.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

Under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2004), 
diabetes warrants a 10 percent disability rating where it is 
manageable by restricted diet only; a 20 percent rating is 
appropriate where it requires insulin and restricted diet, or 
oral hypoglycemic agent and restricted diet; a 40 percent 
disability rating is appropriate where it requires insulin, 
restricted diet, and regulation of activities; and a 60 
percent rating is appropriate where it requires insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.

The veteran was admitted to a VA hospital in December 1999 
experiencing difficulty with vision, hearing, tingling in his 
feet, and peptic ulcer disease.  It was also stated that he 
needed a diet consultation.  A December 1999 VA hospital 
discharge diagnosis includes non-insulin dependent diabetes 
mellitus.  November 2000 VA outpatient treatment (VAOPT) 
notes indicate that the veteran's diabetes was controlled.  A 
December 2001 VAOPT note assessing the veteran for a 
complaint of dark stools described him as having non-insulin 
dependent diabetes for the past two years, and stated he 
would be placed on a sliding scale of insulin.  An April 2002 
VAOPT record indicates that the veteran was non-insulin 
dependent with uncontrolled glucose, and noted possible 
neuropathy and onychoclasis and onychocryptosis.  The 
veteran's diabetes was characterized as "without 
complications" in July 2002, September 2002, and December 
2002 VAOPT notes.

At the November 2003 travel Board hearing, the veteran stated 
regarding his diabetes that he had to watch his diet, take 
increasing amounts of medication, and had problems with his 
nerves in his feet and fingers (Hearing transcript, pp. 3-4).  
His wife added that he had pain and swelling in his feet (p. 
5).  As far as limitations in his current activities, the 
veteran stated that he had to take a break every couple of 
hours if he was on his feet, and stay off his feet and keep 
them elevated (p. 5).  He also had to wear socks at night 
because his feet get cold (p. 5).  The veteran also noted eye 
problems attributable to his diabetes (p. 17).

At the August 2004 VA examination, the veteran was 
characterized as having had diabetes for approximately five 
years and "never been on insulin."  It was also noted that 
he had never been hospitalized for high or low blood sugars, 
and had attempted to make dietary changes as well as do some 
exercise in response to his diagnosis of diabetes.  The 
veteran's peripheral neuropathy was noted as well as 
occasional vision problems.  Examination was normal, other 
than loss of sensation to light touch in his left great toe.  
The diagnosis was type 2 diabetes with complications 
including peripheral neuropathy.

In January 2005, the veteran was granted service connection 
for peripheral neuropathy of the upper and lower extremities.

The Board notes that the veteran's Social Security 
Administration (SSA) disability records reflect that he was 
found to be disabled based upon his major depression and 
post-traumatic stress disorder (PTSD), and do not contain 
additional evidence as to his diabetes.

Based on the above, the veteran is not entitled to an initial 
evaluation higher than 20 percent because he has not needed 
insulin for his diabetes at any time since he filed his 
claim.  The VA treatment records repeatedly noted that the 
veteran was non-insulin dependent and the recent VA 
examination report stated he had never required insulin, 
indicating that the single statement that he would be placed 
on a sliding scale of insulin did not result in his taking 
insulin.  The higher, 40 and 60 percent ratings require 
insulin in addition to restricted diet and regulation of 
activities; thus, even if the veteran's statements that he 
watches his diet, does some exercise, and cannot stay on his 
feet for long without resting meet the latter two 
requirements, he would not be entitled to a rating higher 
than 20 percent for his diabetes under DC 7913.

As to the neuropathy that the veteran experiences, he has 
been granted service connection for this disorder, and such 
compensable complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  See 38 C.F.R. § 4.119, DC 
7913, Note 1 (2004).

In addition, the veteran has not been hospitalized for high 
or low blood sugar, his diabetes was repeatedly referred to 
in the VAOPT records as without complications, and the SSA 
attributed his inability to maintain employment to his other, 
psychiatric, disorders.  The clinical evidence thus reflects 
that the veteran's service-connected diabetes does not 
present such an exceptional or unusual disability picture as 
to warrant consideration of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (2004).

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran's diabetes has 
never required insulin, and requiring insulin is a necessary 
symptom for all diabetes ratings in excess of the 20 percent 
the veteran is currently receiving.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the veteran's 
claim for an initial rating higher than 20 percent for his 
diabetes must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).



	(CONTINUED ON NEXT PAGE)



ORDER

The claim for an initial rating higher than 20 percent for 
diabetes mellitus is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


